Citation Nr: 0713753	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury, to include arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
right foot injury with arthritis.  

The Board remanded the case to the RO for further development 
in September 2005.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The veteran's current right foot disorder is not 
etiologically related to active service.  


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A November 2006 correspondence provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any deficiency in notice timing 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, and a VA examination have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records reflect a right ankle injury in 
service.  The veteran's August 1961 entrance examination 
shows that the veteran entered active service with a finding 
of bilateral but asymptomatic, second-degree pes planus.  
Clinical records show that in August 1963, the veteran 
tripped and injured his right foot.  He reported pain on 
walking on the right foot and ankle, and swelling.  He was 
diagnosed with a sprain of the right foot.  An x-ray of the 
right foot did not reflect any fracture.  The veteran's 
discharge examination was conducted 3 days later, at which 
time he was reported to be on crutches as the result of a 
sprained right ankle.  Pes planus was not recorded at 
discharge.  Thereafter, an undated form with the veteran's 
signature states that there had been no change in his medical 
condition since his last medical examination in late August 
1963.  An October 1963 medical clearance certificate does not 
document any right foot problem at the time.  The veteran was 
discharged in November 1963.

The veteran reported in various lay statements that he 
developed chronic pain and deformity in his right foot after 
service, which has continued for over 40 years.  The earliest 
medical evidence of a chronic right foot disability, however, 
was in December 1997; a treatment note from Dr. S. noted that 
x-rays or the right foot showed early degenerative changes 
with an early calcaneal spur.  

The veteran was evaluated in October 2004 for pain in the 
right foot and arch by Dr. M.D.P.  The veteran was assessed, 
based on x-rays of the right foot, with bilateral pes planus 
and mid-foot degenerative joint disease, right.  The veteran 
reported hat he was previously injured in service.  Dr. 
M.D.P. opined that it was reasonable to believe that there 
was a potential relationship between the injury and the 
progressive change in his foot.     

In a May 2005 treatment report, Dr. B.-R. stated that he 
believed the veteran had chronic pain syndrome of the right 
foot most likely caused by the trauma from the sprain that he 
had 40 years ago.  He stated that the pain had been chronic 
since then and that it was likely that this was the etiology 
of his symptoms.  Neurologically, however, he found that the 
veteran was otherwise stable.  

Both Dr. M.D.P. and Dr. B.-R. provided opinions that related 
the veteran's foot disorders to service.  These opinions, 
however, were based on reports as provided by the veteran, 
and neither of the physicians had reviewed the claims file, 
including the veteran's service medical records.  The Board 
notes that medical opinions premised upon an unsubstantiated 
account of a claimant are of not of probative value.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  The claim was therefore 
remanded for a VA examination to determine the etiology of 
the veteran's foot disorder, based on a review of the entire 
claims file. 

A VA examination was completed in September 2006 VA 
examination.  The examiner noted that the veteran had a heel 
spur removed in 1980, and that he had a fall in Korea in 
1963.  X-rays of the right foot showed a small area of 
calcification at the Achilles tendons in the posterior aspect 
of the calcaneus bone; interphalangeal joint narrowing; and 
osteoarthritis at the metatarsal joints.  The veteran was 
assessed with tarsometatarsal and interphalangeal arthritic 
changes and possible Achilles tendonitis.  The examiner also 
found evidence of pes planus by weight bearing view of the 
right foot.  The veteran was diagnosed with degenerative 
arthritis of the tarsometatarsal joint.  As the claims file 
was not available for review at the time of the September 
2006 VA examination, the examiner stated as to etiology, that 
she could not resolve the issue without resort to mere 
speculation.  

The claims file was subsequently received and reviewed in 
October 2006.  In an October 2006 addendum to the September 
2006 VA examination, the VA examiner opined, that the 
veteran's right foot disorder was not at least as likely as 
not caused by or the result of the veteran's period of active 
service.  The examiner provided a rationale for her opinion.  
She stated that the veteran's sprain of the right foot was 
not related to his current right degenerative arthritis of 
the tarsal metatarsal and phalangeal joints.  The injury 
documented in service medical records was a sprain to the 
right ankle with swelling over the dome of the right foot.  
There was no point tenderness documented.  The x-rays were 
negative.  The examiner stated that degenerative arthritis is 
etiologically related to joint (bone) and not soft tissue 
injuries outside the joints.  The examiner stated that the 
veteran had pes planus prior to active duty documented on his 
entrance physical.  He had no documented complaint of either 
foot other than the right foot sprain during active duty.  
The examiner stated that there was no evidence that the 
veteran's pes planus condition was aggravated by his active 
duty service.

Dr. D.G. evaluated the veteran for right foot pain in June 
2006. At the time of the evaluation, the veteran reported 
that over 40 years prior, when he was in the military, he had 
a sprain injury to his foot and had problems with it ever 
since then.  He reported that there were no broken bones 
found at that time.  Dr. D.G. stated that a question was 
presented as to whether or not this could be complex regional 
pain syndrome.  Dr. D.G. stated that the veteran's 
constellation of symptoms was not typical of complex regional 
pain syndrome, as the quality of pain that he described was 
different; he had no pain when lying down, and there were no 
associated autonomic symptoms except after standing.  On 
examination, there was no evidence of any specific 
neurological cause for his pain.  

Regarding the veteran's question about whether or not his 
pain was related to the previous in-service injury, Dr. D.G. 
stated that given that the veteran said there was no pain 
prior to the injury and that he had pain ever since the 
injury, it was logical to conclude that this pain was related 
to his previous military injury.  Dr. D.G. stated, however, 
since he did not know the specific cause of his pain, he 
could not, and for that matter he had no independent evidence 
that it developed soon after his injury, he could not draw 
any conclusions with certainty.

Dr. D.G. had not reviewed the claims file in conjunction with 
his June 2006 evaluation and he stated that he could not draw 
any conclusions as to etiology with certainty.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility. See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Accordingly, the Board finds that although 
Dr. D.G.'s evaluation is probative as to the veteran's 
diagnosis, it does not provide sufficient evidence of a nexus 
or relationship between a current right foot disability and 
service.  

According to the United States Court of Appeals for Veterans 
Claims (CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the September 2006 VA 
examiner, whose October 2006 opinion was based on the 
veteran's review of the claims file, provides the most 
competent evidence in analyzing the diagnosis and etiology of 
the veteran's right foot disability.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when VA gives an adequate statement of reasons and bases).  
Thus, the Board finds, based on the September 2006 VA 
examination and October 2006 supplemental opinion, that the 
veteran does not have residuals of a right foot injury 
related to service, and his current arthritis was not 
incurred in or aggravated by service.  To the extent that the 
veteran had pes planus on entrance into service, the Board 
notes that the only opinion of record addressing any 
potential question of aggravation, which has not been 
specifically raised by or on behalf of the veteran, found 
that no such aggravation was demonstrated in the record.  See 
October 2006 opinion of VA examiner; see also 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (2006).

The most competent medical evidence of record does not 
establish a nexus between a current right foot disability and 
service.  Thus, the Board finds that service connection is 
not warranted.  In making this determination, the Board has 
considered lay statements submitted by the veteran in support 
of his claim.  However, where the determinative issue is one 
of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

The medical evidence of record does not show that the 
veteran's current right foot disability was incurred or 
aggravated in service, arthritis did not manifest within a 
year following the veteran's separation from service, and no 
nexus has been established between the veteran's current 
disability and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has residuals of a right foot 
injury, to include arthritis, etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for residuals of a right foot injury, to 
include arthritis is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


